DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,791,376 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 25-42, 44 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Tseytlin and Lieu teaches that it was known in the art to provide media content items of different selectable length versions and provide active playlists to a presentation system of a particular vehicle, however the prior art fails to teach or suggest editing one or more media content items accessed from one or more media content sources to produce, for each media content item, a headline version, a brief version, and a full version; assemble the headline version, brief version, and full version of each media content item into a selectable depth media segment; generate an initial playback sequence of at least the headline version of each selectable depth media segment; communicate the initial playback sequence to a media server application; and responsive to a skip command, modify playback of the initial playback sequence to an adjusted playback sequence to play a headline version of a next selectable depth media segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cordray et al. (US Pub. 2007/0154169) discloses a system for accessing media program options based on program segment interest. 
	Xu et al. (US Pub. 2018/0041820) discloses an application of personalized presentation of associated multimedia content. 
	Panchaksharaiah et al. (US Pub. 2019/0166412) discloses a system for dynamically extending or shortening segments in a playlist. 
	Gupta et al. (US Pub. 2006/0147018) discloses a multi-level skimming of multimedia content using playlists. 
	Cansino et al. (US Pub. 2017/0188078) discloses a method for obtaining content data in an in-vehicle infotainment system from a set top box. 
	Schmidt et al. (US Pub. 2018/0192150) discloses a system for navigation of groups of media assets.
	Tseytlin (US Pat. 9,870,797) discloses generating and providing different length versions of a video.
	Ratakonda (US Pat. 5,956,026) discloses a method for hierarchical summarization and browsing of digital video. 
	Fuetsch et al. (US Pat. 10,674,197) discloses a media content distribution system and method for use therewith. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 19, 2022